DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/26/2021 has been entered.

Claim Status
	Claims 1-20 are examined as follows.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110280650 A1 to Schmitt et al. (“Schmitt”) in view of US 5801358 A to Yokoyama (“Yokoyama”).

Regarding claim 1, Schmitt discloses, a method (see Fig. 4), comprising:
inserting a connecting mechanism (see a metal section 18) into a second body (see base body 13) and placing the connecting mechanism on a first body(see workpiece 12) and wherein the connecting mechanism (18) comprises a ferrous material (disclosed in para 0066 “the metal section is ferromagnetic”), wherein at least a portion of the ferrous material (18) is in direct (see Fig. 4 and disclosed in para 0117 “the joining surface 19 of the component 10 is placed on the surface of the workpiece 12”), and wherein the connecting mechanism is configured to be heated  (disclosed in para 0117 “The metal section 18 is then heated, to be precise to a temperature which may be slightly below or else slightly above the melting point of the thermoplastic material of the base section 13.  This results in the thermoplastic material melting in the area around the metal section”) by electromagnetic radiation received from a radiation source (see joining tool 64 and disclosed in para 0128 “FIG. 4 shows how a joining tool 64 can be used in order to heat the metal section 18.  The joining tool 64 has an electrical coil 66 by means of which an electromagnetic field can be built up.  A field former 68 which is in the form of a sleeve is arranged radially within the coil 66, and its axial end face extends as far as the flange section 16.  A magnetic field 70 which is produced by the coil 66 in consequence penetrates in the axial direction into the flange section 16 and into the metal section 18.  This heats the metal section 18, in order to melt the thermoplastic material”); and
heating the connecting mechanism (18) using the electromagnetic radiation from the radiation source (64) to melt a first portion of the first body (surface of workpiece 22 )  and a second portion of the second body (rim 22) adjacent to the connecting mechanism (18), wherein the first portion joins with the second portion to adhere the first body to the second body (disclosed in para 0117, 0119, and 0122 “The metal section 18 is then heated …  This results in the thermoplastic material melting in the area around the metal section…If the workpiece 12 is likewise produced from a thermoplastic material (at least on its surface), the workpiece surface also melts when the metal section 18 is heated…This becomes even more the case when the rim 22 forms an integral connection with the workpiece 12 when it is joined to a thermoplastic workpiece 12”) .
However, Schmitt does not explicitly disclose, inserting the connecting mechanism into the first body.
Nonetheless, Yokoyama teaches, the connecting mechanism (see screw 1) inserted into both first and second body (see Fig. 2).
It would have been an obvious matter of design choice to modify the connecting mechanism of Schimitt for the purpose of joining the first body and the second body so as the connecting mechanism is formed as a screw connecting through the screw holes of the first body and second body as taught/suggested by Yokoyama, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976), in order to easily drive in or drive out the screw under ordinary conditions when the high frequency magnetic or electric field is not applied. 

Regarding claim 3, Schmitt discloses, applied the radiation source (64) across the first body and the second body (13, 12) based on a desired heat profile (see FIG. 4 shows a distribution of the temperature T in the radial direction, to be precise at 72) and location of the connecting mechanism (18).
However, Schmitt does not explicitly disclose moving the first body and the second body across the radiation source.
	Nonetheless, Yokoyama teaches, a method of joining the first and second body (see plate 3, and 3’) by connecting mechanism (see screw 1) by moving/placing the first and second body with the connecting mechanism across the radiation source (see high frequency magnetic field 4 as disclosed in Col. 4 lines 50-55 “The epoxy resin plate and the glass plate joined by the polycarbonate screw are placed at the center of the heating portion of the microwave oven, and the high frequency magnetic field and the high frequency electric field are continuously applied”, or microwave oven in Col. 5 lines 16-18 “The epoxy resin plate and the glass plate joined by the polycarbonate screw are placed at the center of the heating portion of the microwave oven, and the high frequency magnetic field and the high frequency electric field are continuously applied”) or by moving/placing the radiation source across the first and second body with the connecting mechanism across (see Fig. 2, wherein the high frequency magnetic field 4 is placed adjacent to the screw 1).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to try to modify the method of Schmitt either moving the radiation source across the first body and the second body or moving the first body and the second body across the radiation source as taught/suggested by Yokoyama since the claim does not explicitly disclose a specific structure that is used to perform the function “moving the first body and the second body across the radiation source” or “moving the radiation source across the first body and the second body”, therefore, under a broadest reasonable interpretation (BRI), it is construed that the first body and the second body are moved across the radiation source by operator or by any kind of mechanism, as long as, the first body and the second body are provided across the radiation source and it would be choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success and since it has been held that where “there are a finite number of identified, predictable solutions” for solving a problem and that “a person of ordinary skill has good reason to pursue the known options,” if that “leads to the anticipated success,” KSR, 550 

Regarding claims 4, Schmitt discloses, positioning the radiation source (64) across to the connecting mechanism (18) for delivering heat to the connecting mechanism (see Fig. 4).
	However, Schmitt does not explicitly disclose, the radiation source adjacent to the connecting mechanism.
	Nonetheless, Yokoyama teaches, the radiation source (4) adjacent to the connecting mechanism (see Fig. 2).
	It would have been an obvious matter of design choice to modify the connecting mechanism of Schimitt for the purpose of joining the first body and the second body so as the radiation source is located adjacent to connecting mechanism since the connecting mechanism is formed as a screw connecting through the screw holes of the first body and second body as taught/suggested by Yokoyama, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976), in order to easily drive in or drive out the screw under ordinary conditions when the high frequency magnetic or electric field is not applied.

Regarding claim 5, Yokoyama teaches, wherein the connecting mechanism (1) is a metal screw or a ferrous rod (see screw 1).

Regarding claim 6, Schmitt discloses, wherein the first portion joins directly with the second (disclosed in para 0122 “This becomes even more the case when the rim 22 forms an integral connection with the workpiece 12 when it is joined to a thermoplastic workpiece 12”).

Regarding claim 7, Yokoyama teaches, wherein the connecting mechanism (1) is inserted into aligned openings (see screw holes in Fig. 2) in the first body and the second body (plates 3 and 3’).

Regarding claim 8, Schmitt discloses, wherein the first body and the second body are non- ferrous (disclosed in para 0104 “a base body 13 composed of a thermoplastic material” and para 0119 “If the workpiece 12 is likewise produced from a thermoplastic material (at least on its surface)”).

Regarding claim 9, Schmitt discloses, wherein the first body comprises a carbon fiber component (disclosed in para 0118 “If the workpiece 12 … a thermosetting plastic carbon fibre material”).

Regarding claim 10, Schmitt discloses, wherein the second body comprises a plastic component (disclosed in para 0104 “a base body 13 composed of a thermoplastic material”).

Regarding claim 11, Schmitt discloses, wherein first portion (surface of 12) further attaches the first body (12) to the connecting mechanism (18), and wherein the second portion (rim 22) further attaches the second body (13) to the connecting mechanism (see Fig. 4 and disclosed in para 0117 “the joining surface 19 of the component 10 is placed on the surface of the workpiece 12”).

Regarding claim 12, Schmitt discloses, a system (see Fig. 4) comprising:
a radiation source (see joining tool 64) configured to emit electromagnetic radiation (see magnetic field 70); and
a connecting mechanism (see metal section 18) configured to be inserted into a second body (see base 13) and placed on the second body (see workpiece 12) for adhering the first body to the second body (see Fig. 4),
wherein the connecting mechanism (18) comprises a ferrous material (disclosed in para 0066 “the metal section is ferromagnetic”),  wherein at least a portion of the ferrous material is in direct contact with the first body and the second body (see Fig. 4), and
wherein the connecting mechanism (18) is further configured to be heated from the electromagnetic radiation of the radiation source (64) to melt a first portion (surface of 12) of the first body (12) and a second portion (rim 22) of the second body (13) adjacent to the connecting mechanism (see Fig. 4), and
wherein the first portion (surface of 12) joins with the second portion (rim 22) further adhere the first body to the second body (disclosed in para 0122 “This becomes even more the case when the rim 22 forms an integral connection with the workpiece 12 when it is joined to a thermoplastic workpiece 12”).
However, Schmitt does not explicitly disclose, inserting the connecting mechanism into the first body.
Nonetheless, Yokoyama teaches, the connecting mechanism (see screw 1) inserted into (see Fig. 2).
It would have been an obvious matter of design choice to modify the connecting mechanism of Schimitt for the purpose of joining the first body and the second body so as the connecting mechanism is formed as a screw connecting through the screw holes of the first body and second body as taught/suggested by Yokoyama, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976), in order to easily drive in or drive out the screw under ordinary conditions when the high frequency magnetic or electric field is not applied. 

Regarding claim 13, Schmitt discloses, wherein the first body and the second body are non-ferrous (disclosed in para 0104 “a base body 13 composed of a thermoplastic material” and para 0119 “If the workpiece 12 is likewise produced from a thermoplastic material (at least on its surface)”).

Regarding claim 15, Schmitt discloses, wherein the radiation source (64) is stationary relative to the first body and the second body (see Fig. 4).

Regarding claim 16, Schmitt discloses, wherein the connecting mechanism (18) is configured to expand upon receiving the electromagnetic radiation for melting the first portion and the second portion (see Fig. 4 and disclosed in para 0119 “When the heating of the metal section ends, this results in an integral, force-fitting and interlocking connection.  Since the integral connection extends at least through the holes 40, this results in an interlock in the axial and/or radial direction R”, it is also noted any material is expanded when it is heated).

 Regarding claim 17, Schmitt discloses, wherein the first portion (surface of 12) further attaches the first body (12) to the connecting mechanism (18), and wherein the second portion (rim 22) further attached the second body (13) to the connecting mechanism (18).

Regarding claim 18, Schmitt discloses, wherein the first body comprises a carbon fiber component (disclosed in para 0118 “If the workpiece 12 … a thermosetting plastic carbon fibre material”) and wherein the second body comprises a plastic component (disclosed in para 0104 “a base body 13 composed of a thermoplastic material”).

Regarding claim 19, Schmitt discloses, a system (see Fig. 4) comprising:
a radiation source (64) configured to emit electromagnetic radiation (70); and
a connecting mechanism (18) configured to be placed on a first body (workpiece 12),
wherein the connecting mechanism (18) is configured to heat and expand from the electromagnetic radiation (70) from the radiation source (64) and melt a portion (surface of 12) of the first body (12) adjacent to the connecting mechanism (see Fig. 4);
wherein at least a portion (19) of the connecting mechanism (18) is in direct contact with the first body (see Fig. 4);
wherein the portion (19) of the connecting mechanism (18) that is in direct contact with the first body (see Fig. 4) is configured to attach to the first body via the melted portion of the first body (see Fig. 4); and
wherein the connecting mechanism comprises a ferrous material (para 0066) and the first (para 0119).
However, Schmitt does not explicitly disclose, inserting the connecting mechanism into the first body.
Nonetheless, Yokoyama teaches, the connecting mechanism (see screw 1) inserted into both first and second body (see Fig. 2).
It would have been an obvious matter of design choice to modify the connecting mechanism of Schimitt for the purpose of joining the first body and the second body so as the connecting mechanism is formed as a screw connecting through the screw holes of the first body and second body as taught/suggested by Yokoyama, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976), in order to easily drive in or drive out the screw under ordinary conditions when the high frequency magnetic or electric field is not applied. 

Regarding claim 20, Schmitt discloses, further comprising a second body (13), wherein the connecting mechanism (18) is configured to be additionally inserted into the second body (see Fig. 4) for melting a portion (22) of the second body (13), and wherein the connecting mechanism (18) is further configured to attach to the second body via the melted portion of the second body (see Fig. 4).

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110280650 A1 to Schmitt et al. (“Schmitt”) in view of US 5801358 A to Yokoyama (“Yokoyama”), and in further view of US 4418259 A to Lewis (“Lewis”).

Regarding claims 2 and 14, Schmitt in view of Yokoyama substantially discloses all the claimed limitation in claims 1 and 12 respectively.
However, Schmitt in view Yokoyama does not explicitly disclose, wherein the radiation source is moving or mobile and configured to move across the first body and the second body.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to try to modify the method of Schmitt either moving the radiation source across the first body and the second body or moving the first body and the second body across the radiation source as taught/suggested by Yokoyama since the claim does not explicitly disclose a specific structure that is used to perform the function “moving the first body and the second body across the radiation source” or “moving the radiation source across the first body and the second body”, therefore, under a broadest reasonable interpretation (BRI), it is construed that the first body and the second body are moved across the radiation source by operator or by any kind of mechanism, as long as, the first body and the second body are provided across the radiation source and it would be choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success and since it has been held that where “there are a finite number of identified, predictable solutions” for solving a problem and that “a person of ordinary skill has good reason to pursue the known options,” if that “leads to the anticipated success,” KSR, 550 U.S. at 421.  Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
Nonetheless, Lewis teaches, wherein the radiation source (see inductor 30) is moing  or (see Fig. 3 and Fig. 4, wherein as shown in FIG. 3, inductor carriage 54 is being moved in direction a from its normal or home position 104 under the influence of cylinder rod 84.  Such movement of carriage 54 along with the sucker rod continues for a preselected period of time until the desired temperature for enlarged area 12 is obtained within predetermined upper and lower tolerances. After the predetermined time interval required to heat enlargement 12 to the desired temperature, drive cylinder 72 is oppositely energized to pull inductor carriage 54 in the opposite direction b back toward home position 104. This aspect of the method is shown in FIG. 4).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the radiation source of Schmitt in view of Yokoyama wherein moving the radiation source in combination with moving the first body and the second body as taught and/or suggested by Lewis in order to obtain an extremely effective method for purposes of inductively heating the workpiece to a generally uniform temperature where the at least one enlargement is included along the workpiece length (disclosed in Col. 2 lines 45-50 of Lewis).

Response to Amendment
The amendment of 05/26/2021 is acknowledged. 

Response to Arguments
Applicant's arguments filed 05/26/2021 have been fully considered but they are not persuasive. The arguments begin by noting the claim status and amendments. 

The arguments then provide a conclusion requesting allowance. However, the claims are presently rejected as set forth and explained above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated 

/VY T NGUYEN/Examiner, Art Unit 3761  

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761